COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                               NO. 02-10-00249-CV

IN RE RICHARD DALE BUSWELL                                               RELATOR

                                     ------------

                            ORIGINAL PROCEEDING

                                     ------------

                         MEMORANDUM OPINION1

                                     ------------

       The court has considered relator’s petition for writ of mandamus and is of

the opinion that relator’s petition should be denied.2        Accordingly, relator’s

petition for writ of mandamus is denied.


                                               PER CURIAM


PANEL: MCCOY, J.; LIVINGSTON, C.J.; and MEIER, J.

DELIVERED: July 23, 2010


   1
   See Tex. R. App. P. 47.4, 52.8(d).
   2
    The trial court and the district clerk’s office have advised this court that they
do not have any record that relator has filed a motion for judgment nunc pro tunc.
Because relator’s motion has never been received by the trial court, Respondent
has not been provided an opportunity to rule upon the motion. Presentment of
the motion to the trial court is a prerequisite to mandamus relief. See O’Connor
v. First Court of Appeals, 837 S.W.2d 94, 97 (Tex. 1992).